PER CURIAM.
As correctly agreed to by the state, the habitual offender sentence imposed below is vacated solely upon the ground that the trial court failed, as is required under the applicable statute, section 775.084, Florida Statutes (1987),1 to make specific findings of fact showing that an enhanced prison term is required for the protection of the public. Moreno v. State, 550 So.2d 1172 (Fla. 3d DCA 1989). The cause is remanded for resentencing in accordance with Moreno. There is no merit in the appellant’s other contentions on appeal.

. This requirement was eliminated by a subsequent statutory amendment. Ch. 88-131, § 6(3) Laws of Florida, codified as § 775.084(3), Fla. Stat. (1989); see Garvin v. State, 567 So.2d 556 (Fla. 3d DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990); Donald v. State, 562 So.2d 792 (Fla. 1st DCA 1990).